    Case 3:20-cv-00990-C-BH Document 21 Filed 01/12/21                            Page 1 of 4 PageID 272



                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION

ALEJANDRO VELA,                                            )
         Plaintiff,                                        )
vs.                                                        )    No. 3:20-CV-990-C-BH
                                                           )
MARK CHRISTIAN, et al.,                                    )
         Defendant.                                        )    Referred to U.S. Magistrate Judge1

                               MEMORANDUM OPINION AND ORDER

          Before the Court is Plaintiff[’s] Motion for Court to Order the U.S. Marshal’s Service to

Effect Service on Defendants, received January 6, 2021 (doc. 20). The pro se prisoner contends that

since he is “not fully familiar with procedures regarding civil lawsuits services,” he seeks service

by the United States Marshal’s Service (USM) to “move the case along.” (See doc. 20.)

          Rule 4(c)(3) of the Federal Rules of Civil Procedure provides that a court must order the

USM to serve a civil complaint if the plaintiff has been authorized to proceed in forma pauperis

(IFP) under 28 U.S.C. § 1915 or is a seaman under 28 U.S.C. § 1916. Fed. R. Civ. P. 4(c)(3).

Otherwise, a court “may” order that service be made by the USM at the plaintiff’s request. Id. Here,

the plaintiff has paid the full filing fee, so he is not proceeding IFP, and he does not allege that he

is a seaman.

          The United States Court of Appeals for the Fifth Circuit does not appear to have specifically

addressed how courts should exercise their discretion to order service by the USM in a fee paid case.

The Third and Ninth Circuits have recognized that in 1983, Congress amended Rule 4 “primarily

to relieve United States marshals of the burden of serving summonses and complaints in private civil

actions.” Lovelace v. Acme Mkts., Inc., 820 F.2d 81, 83 (3d Cir.1987) (quoting 128 Cong. Rec.



1
    By Special Order No. 3-251, this pro se case has been automatically referred for full case management.
 Case 3:20-cv-00990-C-BH Document 21 Filed 01/12/21                     Page 2 of 4 PageID 273



H9848–49 (daily ed. Dec. 15, 1982)); see also Boudette v. Barnette, 923 F.2d 754, 757 (9th

Cir.1991) (noting that the legislative history of Rule 4 shows congressional intent “to relieve the

marshal of the duty of routine[ ] servi[ce]” in private civil actions). Accordingly, “the plaintiff is

expected first to seek service by private means whenever feasible rather than impose the burden on

the [USM]”, and courts should not order service by the USM unless really necessary. Advisory

Committee Note, 93 F.R.D. 255, at 262, 128 Cong. Rec. H9848 to 9855, 96 F.R.D. 81, 127.

Consistent with congressional intent and the committee note, lower courts have found that a plaintiff

must show that service was first attempted through the other means authorized by Rule 4 before

seeking an order for service by the USM. See Bax v. Executive Office for U.S. Attorneys, 216 F.R.D.

4 (D.D.C. 2003) (citing Jones v. Goodman, No. 91-7560, 1992 WL 185634, at *1 (E.D. Pa. July 20,

1992), and 4A Fed. Prac. & Proc. Civ.3d § 1090)(denying motion for service by the USM where the

plaintiff had not attempted service by other means, such as registered or certified mail); see also

Palmer v. City & County of Denver, No. 18-cv–1–3-REB-STV, 2019 WL 1118025, at *2 (D. Colo.

Jan. 8, 2019)(noting that the court had made clear that a plaintiff was required to justify an order for

service by the USM and service would not be ordered unless really necessary, in denying the

motion); Tejada v. DelBalso, No. 3:18-cv-01096, 2018 WL 6268202, at *2 (M.D. Pa. Nov. 30,

2018)(denying motion after noting that there was nothing in the record to suggest that the plaintiff

had made any good faith effort to effectuate service of process or to request that the defendants

waive formal service); Thomason v. Moeller, No. 4:16-cv-141-BLW, 2017 WL 241322, at *5 (D.

Idaho Jan. 19, 2017)(declining to exercise discretion to appoint the USM where the plaintiff did not

indicate that she had exhausted other reasonable methods of effective service or that she lacked the

financial resources to do so); Oliver v. City of Oceanside, No. 16-cv-00565-BAS(JLB), 2016 WL


                                                   2
 Case 3:20-cv-00990-C-BH Document 21 Filed 01/12/21                     Page 3 of 4 PageID 274



8730533, at *1–2 (S.D. Cal. July 1, 2016)(noting that the plaintiff had not demonstrated that he was

unable to serve the defendants through other authorized means)(citing Bax, 216 F.R.D. at 4);

Sharabati v. Sharabati, No. 4:15-CV-95-DMB-JMV, 2015 WL 4665276, at *12 (N.D. Miss. Aug.

6, 2015)(“However, before requesting service by a marshal, the plaintiff should first attempt to make

service by some other means provided for in the rule; only when this proves unfeasible should the

plaintiff request that the district court direct a marshal to serve the summons and complaint.” )(citing

4A Federal Practice and Procedure § 1090); Weidman v. Blackstone Group, No. 1:14-CV-3785-

RWS-LTW, 2015 WL 1097385, at *5 (N.D. Ga. Mar. 11, 2015)(denying motion after noting that

the plaintiff had the defendant’s corporate address, was not indigent, and had not shown that she

could not retain a private process server or other person to serve process). The Court agrees with,

and adopts, this approach.

       Here, after the plaintiff paid the filing fee, he was advised of his responsibility to serve the

defendants within 90 days of the filing of the complaint, and provided a copy of Fed. R. Civ. P. 4,

by order dated June 23, 2020. (See doc. 13.) On July 27, 2020, he was ordered to either file a valid

return of service or show good cause in writing why service could not be made. (See doc. 17.) On

August 4, 2020, he filed his “Notice of Proof of Service,” which stated that he had sent waiver of

service of summons forms to the defendants. (See doc. 18.) The attachments showed that he had

mailed waiver forms to the defendants by certified mail on June 26, 2020. (See id.) In response to

a second order to either file a valid return of service or show good cause in writing why service

could not be made by January 27, 2021 (doc. 19), he moved for service by the USM, (doc. 20). His

motion states that on July 30, 2020, he sent copies of the summonses with the complaint by certified

mail to the defendants and to the United States Attorney, but no one has responded. (See doc. 20.)


                                                   3
 Case 3:20-cv-00990-C-BH Document 21 Filed 01/12/21                    Page 4 of 4 PageID 275



       Based on the waiver of service of summons forms, the plaintiff has demonstrated that despite

his incarceration, he has attempted to “make service by some other means” prior to asking for

service by the USM. Sharabati, 2015 WL 4665276, at *12. Some courts have considered

incarceration relevant to the determination of whether service by the USM should be ordered. See

Oliver, 2016 WL 8730533, at *1 (“In exercising this discretion [to determine whether service by the

USM is appropriate], the Court notes that Plaintiff is not is not incarcerated...”) (citing William W.

Schwarzer et al., Cal. Practice Guide: Fed. Civ. Pro. Before Trial ¶ 5:83 (The Rutter Group)).

Although not specifically mentioned by the plaintiff, the Court takes judicial notice of the global

pandemic due to COVID-19, which has resulted in lock downs at most prison facilities, mail delays,

and an inability of prisoners to go to the law library. Notably, a companion case based on the same

events as this case that was filed on the same date by another prisoner has already been served on

the defendants because that prisoner was allowed to proceed in forma pauperis. See Sherriff v.

Christian et al., No. 3:20-CV-989-E (N.D. Tex.).           Based on the unique combination of

circumstances in this case, exercise of the discretion to order service by the USM in this case is

warranted.

       Accordingly, the plaintiff’s motion for service by the USM is GRANTED. A separate order

for service will issue. The plaintiff shall be required to pay the costs of service by the USM, which

will be assessed after the USM files the returns of the service.

       SO ORDERED this 12th day of January, 2021.



                                                       ___________________________________
                                                       IRMA CARRILLO RAMIREZ
                                                       UNITED STATES MAGISTRATE JUDGE


                                                  4
